Citation Nr: 1814107	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  11-12 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The RO denied the Veteran's claim for a total disability rating based on individual unemployability due to service-connected disorders (TDIU).  

In August 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board remanded this case for further development in July 2016.

In December 2009, the RO determined that the Veteran was not competent to handle his financial affairs and a fiduciary was appointed to manage his monthly benefit payments.   In November 2017, the Board received a letter from the American Legion, the service organization representing the Veteran.  The letter indicates that, in the view of the American Legion, because at the time of the receipt of a previously submitted appointment VA Form 21-22 ("Appointment of Veterans Service Organization as Claimant's Representative") the organization was unaware of the finding of incompetency and the appointment of a fiduciary.  In December 2017, The Board sent the Veteran a letter in December 2017, offering him the opportunity to appoint a new representative.   A new 21-22 Form was received in January 2018, which appears to be signed by the current fiduciary and by a representative of the American Legion.  According to 38 C.F.R. § 14.631(a) (2017), the fiduciary has the power to designate a service organization to represent the Veteran in the appeal of his claim for VA benefits.  In February 2018, the American Legion submitted a written brief.  Accordingly, notwithstanding the November 2017 letter, that organization remains the Veteran's representative.

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In July 2016, the Board remanded this case with instructions to the AOJ to request potentially relevant outstanding records from the Social Security Administration (SSA) and to schedule a VA examination for the purposes of assessing the effects of service-connected disabilities on the Veteran's ability to work.  

According to the electronic claims file, the requested examination was scheduled for December 2016, but was cancelled after the Veteran failed to appear for his appointment.  The AOJ issued a supplemental statement of the case (SSOC), denying TDIU and citing the Veteran's failure to come to the examination.  

A December 2016 statement from the Veteran's representative notes that the Veteran missed his examination and requested that the Board remand the appeal to schedule new examinations.  

The file also includes a VA Form 27-0820 ("Report of General Information"), dated July 2017, describing a telephone conversation between the Veteran and an AOJ employee.  According to the form, the Veteran said that he missed the December 2016 examination because he had not been notified by his fiduciary.  He indicated that a new fiduciary had been appointed and that, if the examination were rescheduled, he could attend.  

The AOJ is required to notify a fiduciary when an incompetent veteran is scheduled for a VA examination.  VA Adjudication Procedures Manual M21-1, III. v. 9.B.1.a. When an incompetent veteran fails to report for an examination, the AOJ must notify the fiduciary and explain the necessity of the examination and the consequences of a failure to appear.  See M21-1, III. v. 9.B.1.b.

Although the AOJ in this case followed the Adjudication Procedures Manual by notifying the Veteran's previous, then-current, fiduciary of the date and time of the examination, it does not appear that - after his initial failure to appear - a second attempt was made to reach the fiduciary and explain the potential consequences of a failure to appear pursuant to subtopic b of the relevant manual provision.   

Moreover, it appears that the Veteran has been trying to have his spouse designated as his fiduciary since at least August 2014 and that this request was not granted until earlier this year (2018).  Unlike the fiduciary that was notified of the December 2016 examination, the Veteran's new fiduciary appears to share an address with him.  Under these circumstances, it is reasonable to afford the Veteran a second opportunity for the previously ordered examination.

On remand, the AOJ should also make a second attempt to obtain potentially relevant records from the SSA.  The RO made an appropriate request to SSA seeking any "SSA medical and administrative records for this claimant."  The SSA's response indicates that there were no medical records.  But it is unclear whether other potentially relevant records - such as applications for benefits, decision documents, or information about the Veteran's employment history and abilities - might be obtained as a result of an appropriate supplemental request.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should make a supplemental records request to the SSA for any potentially relevant outstanding records concerning the Veteran.  In its request, the AOJ should acknowledge receipt of the SSA response, dated October 2016, which indicates that no medical records were available.  The AOJ should ask the SSA to provide copies of any applications for benefits, employment evaluations, information about the Veteran's employment history, or any other administrative or claims processing documents concerning the Veteran's application for SSA benefits.

2. After completing the development outlined above, schedule the Veteran for an appropriate VA examination(s) to ascertain the current severity and manifestations of his service-connected disabilities.  PLEASE VERIFY THE ADDRESS OF THE VETERAN AND CONFIRM THE IDENTITY AND ADDRESS OF HIS CURRENT FIDUCIARY BEFORE SCHEDULING THE REQUESTED EXAMINATION(S).  

Access to the Veteran's claims file must be made available to the examiner(s) for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed.  The examiner(s) should include a statement on the level of severity of any occupational impairment resulting from the Veteran's service-connected disabilities and provide a thorough explanation for all opinions expressed.  

3. In the event the Veteran fails to appear for the requested examination, the AOJ should notify the Veteran's current fiduciary of the failure to appear and explain to the fiduciary the necessity for the examination and the potential consequences for failing to appear pursuant to VA Adjudication Procedures Manual, M21-1, III, v. 9.  B.1.b.  In the event the Veteran still does not report for the examination, documentation must be obtained which shows that notice of the date, time, and location of the requested examination was mailed to the Veteran and his fiduciary at their last known address.  The AOJ should indicate whether or not any notice that was sent was returned as undeliverable.

4. After ensuring any other necessary development has been completed, the AOJ should readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the AOJ should provide the Veteran, his fiduciary, and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






